DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Summary
Claims 1-9 are pending.  Claims 1-9 are rejected herein.  This is a First Action on the Merits.
Claim Objections
Claim(s) 1, 6, and 7 is/are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 1 and 6:  Reference characters (A, A’) should be placed in parentheses.  These reference characters also do not add any meaning to the claim and the Applicant may want to consider removing them completely.
Regarding claim 7:  In line 2, change “measuring cell body” to --a measuring cell body--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 5, 7, and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4:  The phrase “along a fit of the window or a window receiver which accommodates the window” is indefinite.  Without defining the “guide channel” (which is introduced in claim 5) and how the window is placed, it is unclear how the window can be adjusted or what “along the fit” or “along…a window receiver means”.  For the purposes of examination, the claim is just taken to mean that the position of the window is adjustable.
Regarding claim 5:  The phrase “or set to one another along their alignment” is unclear.  The claim seems complete and makes sense without this phrase.  That is how it was examined.
Regarding claim 7:  There is no antecedent basis for “the respective guide channel”.  It is unclear if this claim was meant to depend from claim 5.  The claim has been examined as if it recited “a respective guide channel”.
Regarding claim 7:  The phrase “made as shaping of the measuring cell body" is unclear.  It appears that the claim is trying to recite that the measuring cell body defines the guide channel.  That is how it was interpreted for the purposes of this action.
Regarding claim 9:  Claim 9 is rejected as indefinite for depending from an indefinite claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim(s) 1, 3, and 6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3, and 5 of U.S. Patent No. 9,239,285. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structure recited in the listed claims of the present application is recited in the corresponding claims of ‘285.
Claim(s) 1, 4, and 5 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,288,551. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structure recited in the listed claims of the present application is recited in the corresponding claims of ‘285.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by CERNI et al. (US Pat. 6,246,474).
Regarding claim 1:  CERNI discloses:  A flow-through measuring cell (FIG. 4, col. 7 lines 57-67) comprising: an inlet opening (406) for entry of a fluid; an outlet opening (412) for exit of the fluid; a measurement space (from 422 to 416) located between the inlet opening and the outlet opening (FIG. 4); a radiation measurement region (between windows 440 and 442) for measuring the interaction of the fluid in the measuring cell with electromagnetic radiation from outside the measuring cell (FIG. 1 and col. 8 lines 42-64), the radiation measurement region bordered by two opposite windows (FIG. 4), a first of said windows for inlet of the electromagnetic radiation and a second of said windows for exit of the electromagnetic radiation (FIG. 1 shows the light entering and exiting sample cell 162), the measuring cell having a positioning range with a plurality of operating positions (set by spacers 446, 448; col. 8 lines 24-41), each of said operating positions defining a different distance between the windows (from between 50 to 250 microns; col. 8 lines 24-41) into which the measuring cell can be set without rotation (The placement of the spacers 446 and 448 does not require rotation.)
Regarding claim 2:  CERNI discloses: the measuring cell, after setting of a first operating position, is adjustable within the positioning range (There is nothing that permanently fixes the distance between the windows. They can be adjusted by choosing different spacers.)
Regarding claim 3:  CERNI discloses: the measuring cell is formed at least in part from plastic and/or rubber (col. 7 lines 1-10, and 57-64).
Regarding claim 4:  CERNI discloses: the operating position can be set or adjusted along a fit of the window or a window receiver which accommodates the window in the measuring cell (FIG. 4 shows the circular recess 438 for the bottom 
Regarding claim 5:  CERNI discloses:  at least one of the windows can be adjusted or set to one another along their alignment along a guide channel corresponding to an outside contour of the window (FIG. 4 shows the circular recess 438 for the bottom window and there is a corresponding one on the top for the top window (col. 8 lines 20-30) therefore when the position of windows is adjusted by the spacers 446, 448, it is adjusted in this channel.)
Regarding claim 6:  CERNI discloses: the positioning range extends from the smallest settable distance at least by a factor of 1.5 of the smallest settable distance (col. 8 lines 35-41).
Regarding claim 7:  CERNI discloses:  there is direct fitting of the windows relative to the respective guide channel of the measuring cell (into 438 and the corresponding recess in the bottom side of top plate 402 which is not shown in FIG. 4) or of measuring cell body, said channel made as shaping of the measuring cell body (FIG. 4 shows that the recesses are formed into top and bottom plates 402 and 404). 
Regarding claim 8:  CERNI discloses: the measuring cell is adjustable within the positioning range exclusively in the direction of the opposite window (FIG. 4 shows that the windows 440, 442 are constrained by the recesses they are fit into, therefore the only adjustment is by the spacers to adjust one window in the direction of the other window.)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CERNI in view of HAYES et al. (US Pat. 3,498,724).
Regarding claim 9:  CERNI teaches: wherein at least one of the windows is adjustable (col. 8 lines 25-41).
CERNI does not teach that this adjustment is by frictional engagement in the guide channel.
HAYES however does teach a window (bottom of 22) that fits overs a measuring cell (10) so that light can pass through (from 32 to 34) to perform measurements on the fluid inside (col. 2 lines 31-54).  The top window of HAYES is adjustable by frictional engagement (col. 3 lines 48-53) with the guide channel (best seen in FIGS. 1 and 2) that it sits in.
One skilled in the art at the time of the invention would be motivated to use the interference fit of HAYES for the windows of the flow cell of CERNI so that the assembly is easy to assemble and disassemble (col. 4 lines 35-40 of HAYES).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several references have been added to the Notice of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL J KOLB/Examiner, Art Unit 2856